Title: To Thomas Jefferson from John Francis Renault, 19 March 1804
From: Renault, John Francis
To: Jefferson, Thomas


          
            Monsieur Le Président,
            Washington le 19 mars 1804.
          
          Pénétré de votre amour pour les Arts et les Sciences que vos lumieres ornent d’un éclat nouveau, j’ai cru qu’il était de mon devoir de vous présenter un ouvrage, dont le but est de consacrer à la postérité la mémoire des Hommes Illustres de votre Nation, qui ont glorieusement versé leur sang, et sacrifié leurs vies pour la défense de la Liberté de leurs Concitoyens.
          Si c’est par les Sciences et les Arts que les Peuples les plus policés ont acquis ce caractère de prééminence qui les distingue des autres, c’est sans doute sous un gouvernement éclairé comme le vôtre, quelles ont fait le plus de progrès; oui, Monsieur Le Président, la généreuse protection que vous voulez bien accorder aux Sçavans et aux Artistes, échaufe en eux cette ardeur créatrice, ce noble enthousiasme, ce feu sublime auxquels toutes les nouvelles productions de Génie doivent leur Enfance.
          
          Non seulement, Monsieur le Président, les Artistes trouvent en vous un protecteur, mais le Peuple un bon Pere; je ne me permettrai pas d’aspirer à la félicité dont jouïssent vos Compatriotes, quoique je ne voie partout que la plus grande prospérité, la plus parfaite satisfaction, et que ce Bonheur soit votre ouvrage, Je suis étranger … et n’ai d’autre recommandation que de très faibles Talents (si c’en est une) mais je me glorifierai infiniment et me croirai trop heureux, si votre Excélence veut bien les regarder dun œil favorable et daigner accepter la dédicace du Tableau dont j’ai l’honneur de lui offrir la vue, pourvu qu’il n’y ait rien de contraire à sa Sagesse.
          Permettez moi d’etre avec le plus profond Respect de votre Excélence, Monsieur Le Président, Le très humble et très obéissant Serviteur
          
            Jn. Fis. Renault
            dessinateur en Histoire.
          
         
          Editors’ Translation
          
            
              Mr. President,
              Washington, 19 Mch. 1804
            
            Imbued with the love of arts and sciences that your light has adorned with new brilliance, I felt impelled to present you with a work that seeks to immortalize your illustrious citizens who have heroically shed their blood and sacrificed their lives to defend the freedom of their countrymen.
            If through arts and sciences the most law-abiding peoples acquire the preeminence that distinguishes them from others, it is surely under an enlightened government like yours that they make the most progress. Yes, Mister President, the generous protection you have graciously granted to artists and scholars inspires the creative ardor, noble enthusiasm, and sublime fire to which all new works of genius owe their birth.
            You are not only a protector of artists, Mister President, but a good father for your people. I would not presume to aspire to the happiness that your compatriots enjoy. Everywhere I observe only the greatest prosperity, the most perfect satisfaction. This happiness is your work. I am a foreigner … and do not have anything to recommend me except very modest talents (if that is a recommendation) but I would be overjoyed and infinitely honored if your excellency looked favorably on the tableau I have the honor of presenting here and, if nothing in it is inconsistent with wisdom, allowed me to dedicate it to you.
            With the deepest respect for your excellency, permit me, Mister President, to be your most humble and obedient servant.
            
              Jn. Fis. Renault
              historical artist
            
          
        